The sheriff's return in the case at bar shows the warrant of the Governor of this state and an affidavit charging the prisoner with a crime, but does not set out the requisition of the executive of the state of Missouri. The warrant of the Governor of this state, however, recites that the demand was made, and other jurisdictional facts. The rule laid down in this state is that the warrant of the Governor, reciting these jurisdictional facts, is in itself prima facie sufficient to show that all necessary prerequisites have been complied with prior to its issue by him. Young v. State, 155 Ala. 145,46 So. 580, Singleton v. State, 144 Ala. 104, 42 So. 23; Davis' Case, 122 Mass. 324; Robinson v. Flanders, 29 Ind. 10.
The return having made out a prima facie case, and no testimony having been offered to rebut it, there was, of course, no error in the court's ruling in this respect. There was no error in the ruling of the court in sustaining the state's objection to the question propounded to petitioner:
"I will ask you to state to the court whether or not you are a fugitive from justice from the state of Missouri."
It was competent for petitioner to show by facts that he was not a fugitive from justice, but this question called for a conclusion of facts, as well as of law. Mohr's Case, 73 Ala. 503, 49 Am. Rep. 63; Godwin v. State, 16 Ala. App. 397,78 So. 313.
The judgment appealed from is affirmed.
Affirmed.